DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment after final dated 01/25/2021 has been considered and entered.  The amendment narrows the amount of sulfurized olefin to range from 0.6 to 0.8% as recommended by the examiner in the final rejection dated 11/24/2020, which makes the scope of the inventive examples and claims commensurate for demonstrating unexpected results over the prior art.  Therefore, the claims are allowed.

Allowable Subject Matter
Claims 1, 4 – 9, 11 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art on record is by Amann et al. (US 2012/0186225) in view of Cook et al. (US 2011/0160108) which combined teach method of improving LSPI using customary additives which can optionally include sulfurized olefins. However, applicants have particularly demonstrated significant and unexpected improvement in LSPI when sulfurized olefins are used as additives in base oils in amounts of from 0.6 to 0.8% by weight of the composition which overcomes the rejections based on obviousness.  Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.